Exhibit 10.2

 



  

AGREEMENT OF LEASE

 

LONG ISLAND HIGH TECHNOLOGY INCUBATOR, INC

 

APPLIED DNA SCIENCES, INCORPORATED

 

November 1, 2015 - October 31, 2016

 

 



 Page 1 of 12 

 



 

AGREEMENT OF LEASE

 

This Lease dated this First day of November, Two Thousand Fifteen is by and
between LONG ISLAND HIGH TECHNOLOGY INCUBATOR, INC., a nonprofit educational
corporation existing under the laws of the State of New York, having its
principal place of business located at 25 Health Sciences Drive, Stony Brook,
New York 11790, hereinafter referred to as " Landlord," and APPLIED DNA
SCIENCES, INCORPORATED , having its principal place of business located at 25
Health Sciences Drive, Stony Brook, New York 11790, hereinafter referred to as"
Tenant".

 

WHEREAS, by terms of a certain ground lease Agreement between the State
University of New York and Landlord, the State University of New York has
granted to Landlord the authority to construct a facility on certain land on the
campus of Stony Brook, hereinafter referred to as the "Incubator," and to lease
space in such facility for emerging high technology enterprises. Such space,
specifically suites 103, and 112 are the designated premises under this Lease;
and

 

WHEREAS, the Tenant has developed competence and expertise in encryption
technology , the Field (as hereinafter defined); and

 

WHEREAS, Landlord wishes to promote and foster economic development in the
Field, and

 

WHEREAS, Landlord wishes to make available to the faculty and students, at the
State University of New York at Stony Brook (SBU), additional opportunities for
practical application and study in the Field; and

 

WHEREAS, the Tenant qualifies as a start-up company in the area of technology,
as provided in the January 22, 1986 Resolution of the State University of New
York Board of Trustees "Use of University Facilities by Emerging Technology
Enterprises" (SUNY Document Number 5604; furnished upon request); and the
Incubator Guidelines and Procedures of the State University of New York at Stony
Brook (furnished upon request); and

 

WHEREAS, Tenant agrees to provide information on revenues and employment during
occupancy and for a period of 5 years following graduation from the program.
This information will be combined with data from other graduate companies and
used in aggregate form for the purposes of demonstrating economic development
success of the Incubator; and

 

WHEREAS, Tenant wishes to stimulate future companies in the Incubator program
and will make every effort to contribute to the Incubator corporation in some
fashion following graduation; and

 

NOW, THEREFORE, Landlord and Tenant hereby agree as follows:

 



 Page 2 of 12 

 

 





1.            Grant

 

Landlord hereby leases to Tenant, and Tenant hereby leases from Landlord, upon
and subject to the terms and conditions contained herein, the Premises (as
hereinafter defined)

 

2.            Premises

 

The Premises are more particularly described under the State University Board of
Trustees resolution of January 22, 1986 and further referenced in paragraph
(b) of the Patents and Inventions Policy of State University of New York dated
September 19, 1979, and amended November 16, 1988 such facilities are considered
Tenant facilities and not State University facilities for purposes of patent and
copyright ownership (documents furnished upon request).

 

3.            Term

 

The terms of this Lease shall be for one year commencing November 1, 2015 and
ending October 31, 2016. The Incubator Selection and Review Committee (ISRC)
will review your business annually prior to lease renewal. Any concerns about
the incubator management and operations may be brought directly to the ISRC
Chair or any member of the ISRC. Current information on the membership of the
ISRC and their contact information are posted on the LIHTI website
(www.lihti.org). In the event that the Landlord determines in its sole
discretion that the Incubator project is abandoned or that an order is received
from a government agency to vacate the Premises, the ending date may be
accelerated to such date as determined to be reasonable by the Landlord.
However, under no circumstances will the lease be terminated without "Cause" (as
defined in 14a) unless 60 days written notice is provided to Tenant.

 

4.            Rent

 

a)The rent payable hereunder is $49,500 per year, which sum shall be payable in
monthly installments of $4,125 due on the first day of each month during the
term. Rent payable by Tenant under this Lease shall be paid when due without
prior demand therefore, without any deductions or setoffs or counterclaims
whatsoever. Rent will be due on the first day of the month and a 5% late fee on
balance due will be charged for any rent that is not received by the 15th of
each month.

 

b)Tenant shall pay before delinquency all taxes, assessments, license fees and
public charges levied, assessed or imposed upon its business operation, as well
as upon its leasehold interest, trade fixtures, furnishings, equipment,
leasehold improvements made by Tenant, alterations, changes and additions made
by Tenant, merchandise and personal property of any kind owned, installed or
used by Tenant in, on or upon the Premises. Tenant shall be responsible for
making any necessary returns for and paying any other property taxes separately
levied or assessed against the improvements constructed by Tenant on the
Premises.

 



 Page 3 of 12 

 









 

5.            Indemnification and Hold Harmless

 

a)Tenant agrees to save Landlord harmless from, and indemnify Landlord against,
any and all injury, loss or damage and any and all claims for injury, loss or
damage, caused by, resulting from, or claimed to have been caused by or to have
resulted from (i) the use, occupancy, or enjoyment of the Premises or (ii) any
act, omission or negligence of Tenant or anyone claiming under Tenant
(including, without limitation, employees, contractors, invitees, successors and
assigns or Tenant).

 

i)Comprehensive general liability insurance will be held by Tenant in the amount
of $2,000,000 combined single limit. Such policy shall name the Long Island High
Technology Incubator, Inc. (Landlord), SUNY at Stony Brook, and the State of New
York as an additional insured and loss payee.



ii)Workers Compensation Insurance and New York State Disability Insurance
according to and in amounts required under New York State laws.

 

b)All policies of insurance provided for in this Section shall be issued in a
form acceptable to Landlord by insurance companies qualified to do business in
the State of New York. Each such policy shall be issued in the names of Landlord
and Tenant and any other party listed above. Said policies shall be for the
mutual and joint benefit and protection of Landlord and Tenant and any such
other parties in interest, and executed copies of each such policy of insurance
or a certificate thereof shall be delivered to each of Landlord within ten
(10) days after delivery of possession of the Premises to Tenant and renewals or
replacements thereof shall be so delivered at least thirty (30) days prior to
the expiration of each said policy. All such policies of insurance shall contain
a provision that the company writing said policy will give to Landlord and other
said parties in interest at least ten (10) days prior written notice of any
cancellation, lapse, or reduction in the amounts of insurance. All such policies
shall contain a provision that Landlord and any such other parties in interest,
although named as an insured, shall nevertheless be entitled to recover under
said policies for any loss occasioned to it, its servants, agents and employees
by reason of the negligence of Tenant.

 

c)Tenant shall not do nor suffer to be done, nor keep nor suffer to be kept
anything in, upon or about the Premises which could (i) contravene Landlord's
policies insuring against loss or damage by fire or other hazards, (ii) prevent
Landlord from procuring such policies from companies acceptable to Landlord
(iii) cause an increase in the insurance rates upon any portion of the Premises.
If Tenant violates any prohibition provided for in the first sentence of this
Section, Landlord may without notice to Tenant, correct the same at Tenant's
expense. Tenants shall pay to Landlord as additional rent forthwith upon demand
the amount of any increase in premiums for insurance resulting from any
violation of the first sentence of this Section, even if Landlord shall have
consented to the doing of, or keeping of, anything on the Premises which
constituted such a violation (but the payment of such additional rent shall not
entitle Tenant to violate the provisions of the first sentence of this
paragraph.)

 



 Page 4 of 12 

 









 

6.           Security

 

a)Tenant shall have deposit with Landlord a security deposit equal to two
(2) months' rent. If rent changes, Landlord will bill Tenant so security deposit
is maintained as two (2) months of updated rent.

 

b)If Tenant pays the rent and performs all of its other obligations under this
Lease, Landlord will return the unused portion of this security deposit within
thirty (30) days after the end of the term.

 

7.            Services

 

Landlord shall provide the following services to Tenant; all ordinary and
necessary water, gas, electrical services, heating, cooling, sewage and internet
access services. Telephone services will be provided in accordance with SBU
policy at the expense of the Tenant. Tenant may avail itself of other campus
facilities and services at the established third-party rates.

 

Tenant understands and agrees that services offered by SBU to Tenant shall be
equivalent to those provided to campus academic and administrative offices,
unless otherwise agreed in writing by both parties. All activities of the Tenant
involving facilities and services of SBU will be consistent with applicable
policies and guidelines of SBU.

 

8.            Use of Premises

 

a)Tenant may only use the Premises for an office or laboratory in accordance
with the terms hereof and the rules and regulations now or hereafter adopted by
Landlord for the Incubator.

 

b)Tenant agrees to keep the Premises in good order and condition during the term
of this agreement.

 

c)Tenant shall use the Premises only in connection with the Tenant's business;
as such business was described and presented to the Executive Director, or the
Incubator Selection and Review Committee, and for no other business without
Landlord's prior, written consent.

 

d)Tenant specifically agrees not to hold itself out as representing the State of
New York, The State University of New York, or SBU in connection with the use of
State-owned property to which this Lease relates, nor shall the name of the
State of New York, the State University of New York, or SBU be used by Tenant
for any purpose without prior, specific written approval of the party whose name
is to be used.



 



 Page 5 of 12 

 

 



e)Tenant shall meet with Landlord & ISRC at least annually, at a time determined
by Landlord, for the purpose of reviewing the Tenant's business plan or part
thereof and compare the proposed plan of action against reality. Should the
Tenant fail to develop a business plan or equivalent the lease may not be
renewed.

 

f)Tenant will contract through the Research Foundation of the State University
of New York, hereinafter referred to as the "Foundation", for any business and
research-related tasks to be performed by faculty or staff of SBU utilizing
University facilities. Faculty and staff are permitted to consult with Tenant in
accordance with the SUNY Policy (Title J. Patents, Inventions and Copyright
Policy, furnished upon request); described in SUNY Policies of the Board of
Trustees, 2006 (amended July 26, 2006), and also described by the SBU Office of
Technology Licensing and Industry Relations.

 

g)Tenant may seek and submit proposals for collaborative efforts and joint
ventures to Economic Development Groups at SBU for mutual benefit. Accepted
proposals will be administered by separate contracts which shall in no way
diminish or change any provision of this Lease. The failure of Tenant to fulfill
its obligations herewith or the breach of any of the terms hereof or any
misrepresentation made by Tenant in connection with this Lease shall constitute
a default hereunder and Landlord shall have the right, at its option, to
terminate this Lease, in addition to any and all other remedies and rights
available to it in equality and at law.

 

9.            Right of Entry

 

a)Contact information for tenant representative should be posted next to
laboratory entry door along with MSDS information about materials and potential
safety risks within the Premises for businesses that have chemicals or
materials. Landlord or Landlord's agents shall have the right (but shall not be
obligated) to enter the Premises in any emergency at any time, and, at other
reasonable times, to examine the same and to make such repairs, replacements and
improvements as Landlord may deem necessary and reasonably desirable to the
Premises or to any other portion of the Building or which Landlord may elect to
perform. Fire Marshall inspections will not be scheduled but will be performed
at least annually with escort by Landlord or Landlords agents. In an emergency
Landlord or Landlord's agents, will make best efforts to contact the tenant
representative at the time of the emergency, and prior to entry. If Tenant is
not present to open and permit an entry into the Premises, Landlord or
Landlord's agents may enter the same whenever such entry may be necessary or
permissible by master key or forcibly and provided reasonable care is exercised
to safeguard Tenant's property. Landlord will communicate information about
entry if any emergency entry does take place.

 

b)Landlord or Landlord's agents will make best efforts to contact the tenant
representative to schedule repairs and maintenance in advance. Throughout the
term hereof Landlord shall have the right to enter the Premises at reasonable
hours for the purpose of showing the same to visitors, prospective purchasers or
mortgagees of the Building, and during the last six months of the term for the
purpose of showing the same to prospective tenants. Landlord will schedule these
visits in advance with Tenant to determine a mutually agreed upon time during
which a Tenant representative will be present on site. Tenant agrees that it
will exercise good faith efforts to schedule visits for these purposes.

 



 Page 6 of 12 

 



 

c)Tenant agrees that Landlord may conduct construction work in the immediate
area surrounding the demised Premises. Landlord agrees that it will exercise
good faith efforts to conduct such construction work so as not to unreasonably
interfere with Tenant.

 







10.          No Assignment or Sublease

 

Due to the fact that the LIHTI Incubator is intended to benefit specific types
of companies in the developmental stages, and because Tenant has been
specifically approved for participation in the LIHTI Incubator project, Tenant
agrees that it cannot assign this agreement, or sublease the Premises nor any
portion thereof without Landlord's consent, which may be granted or withheld in
Landlord's sole discretion.

 

11.         Alterations

 

Tenant may make no changes in or to the Premises of any nature without
Landlord's prior written consent. All fixtures and all paneling, partitions,
railings and like installations, installed in the Premises at any time, either
by Tenant or by Landlord on Tenant's behalf, shall, upon installation, become
the property of Landlord and shall remain upon and be surrendered with the
Premises unless Landlord, by notice to Tenant no later than twenty days prior to
the date fixed as the termination of this Lease, elects to relinquish Landlord's
right thereto and to have them removed by Tenant, in which event the same shall
be removed from the Premises by Tenant prior to the expiration of this Lease at
Tenant's expense. Upon removal of such installations as may be required by
Landlord; Tenant shall immediately and at its expense, repair and restore the
Premises to the condition existing prior to installation and repair any damage
to the Premises or the Building due to such removal. All property permitted or
required to be removed by Tenant at the end of the term remaining in the
Premises after Tenant's removal shall be deemed abandoned and may, at the
election of Landlord, either be retained as Landlord's property or may be
removed from the Premises by Landlord, at Tenant's expense.

 

12.         Rules and Regulations

 

Tenant agrees to adhere to and abide by any rules and regulations that may be
adopted or modified by the Landlord.

 

a)Tenant shall not install any signage; awnings or structure of any kind
whatsoever in the interior or exterior of the Building without Landlord's
written consent.

 

b)Tenant shall not connect any apparatus, equipment or device to the water,
plumbing, and HVAC lines without first obtaining the written consent of the
Landlord.

 



 Page 7 of 12 

 

 



c)Tenant shall not operate any electric powered machines or equipment, except
normal office equipments such as copiers, calculators, personal computers, or
printers, without first obtaining the written consent of the Landlord.

 

d)Tenant shall not operate or permit to be operated any musical or
sound-producing device, which may be heard outside of Tenant's Premises. Tenant
shall not bring or permit to be brought into the building any animals or birds
whether alive or dead. SBU has an authorized animal control facility for such
use.

 

e)No toxic or hazardous substances shall be used, stored or brought into the
Building by Tenant without written declaration.

 

f)Tenant shall not perform or hire any contractors or installation technicians
rendering any construction or building services including, but not limited to,
electrical, installation of electrical devices, plumbing, HVAC, and installation
of any and every nature affecting floors, walls, ceilings, equipment or other
physical portions or services of the Building. No outside telecommunications
service or provider will be permitted to install communications equipment on
Premises without prior written approval.

 

g)Tenant assumes all risk of damage to any and all articles moved or installed,
as well as all injury to any person or property in such movement, and hereby
agrees to indemnify Landlord against any loss resulting there from.

 

h)Landlord shall not be responsible for any loss or stolen property, equipment,
money, jewelry from the leased Premises or the public areas of the Building or
grounds.

 

i)Landlord shall have the right to determine the maximum weight and proper
position of any heavy equipment, including safes, large files, etc. that are to
be placed in the Building, and only those which, in the opinion of the Landlord,
will not do damage to the floors, structures or elevators may be moved into the
Building.

 

j)Tenant shall not allow any violation of fire or safety regulations. Tenant
agrees at its own expense to comply with, and to indemnify and hold Landlord
harmless with respect to any violation of, all recommendations and requirements
with respect to the Premises, or its use or occupancy, of the insurance
underwriters or any similar public or private body, and any governmental
authority, having jurisdiction over insurance rates with respect to the use or
occupancy of the Building.

 

k)Appliances including but not limited to refrigerators, freezers, cooking
equipment (microwaves) are not permitted without first obtaining the consent of
the Landlord.

 



 Page 8 of 12 

 

 

13.         Mechanics' Liens

 

Tenant will not permit to be created or to remain undischarged any lien,
encumbrance or charge arising out of any work done or materials or supplies
furnished by any contractor, mechanic, laborer or materialman by or for Tenant
or any mortgage, conditional sale, security agreement or chattel mortgage. If
any such lien shall be filed against the Building or any part thereof, Tenant
will cause the same to be discharged of record by payment, deposit, bond, order
of a court of competent jurisdiction or otherwise within thirty (30) days after
the filing thereof. If Tenant shall fail to cause such lien or notice of lien to
be discharged within the period aforesaid, then, in addition to any other right
or remedy Landlord may, but shall not be obligated to, discharge the same either
by paying the amounts claimed to be due or by procuring the discharge of such
lien by deposit or by bonding proceedings and in any such event Landlord shall
be entitled, if Landlord so elects, to compel the prosecution of an action for
the foreclosure of such lien by the lienor and to pay the amount of judgment in
favor of the lienor with the interest, costs and allowances. Any amount so paid
by Landlord and all costs and expenses, including attorney's fees, incurred by
Landlord in connection therewith, shall constitute Additional Rent payable by
Tenant under this Lease and. Shall be paid by Tenant to Landlord on demand.

 

14.         Termination

 

a)This Lease shall be terminated by:

 

i)expiration of this agreement or

 

  ii) revocation by the Landlord, subject to the provision of 60 days notice in
writing to the Tenant unless revocation is for non-payment of rent, repeat code
and lease term violations or other such breaches of the Tenancy Agreement.

  

b)In the event this agreement is terminated and the Tenant fails to vacate the
Premises, the Tenant agrees to pay holdover rental in the amount of $40 per
square foot of the Premises and allocated Common Area Space.

 

15.         Notice

 

Any Notice hereunder must be in a signed writing and served by certified mail,
return receipt requested as follows:

 

a)   Landlord:

 

Long Island High Technology Incubator, Inc,
25 Health Sciences Drive, Mail Box 100
Stony Brook, NY 11790-3350
Attn.: Executive Director

 

b) Tenant:

 

James A. Hayward, Ph.D.

Chairman, President and CEO
Applied DNA Sciences, Inc.
50 Health Sciences Drive
Stony Brook, NY 11790

 



 Page 9 of 12 

 

 



16.         No Encumbrances

 

Tenant agrees that it cannot mortgage nor encumber neither the Premises nor any
portion thereof.

 

17.         Default

 

a)Failure of Tenant to pay rent by the 15th day of any month or to otherwise
adhere to the terms and conditions herein shall be deemed an event of default.

 

b)Landlord's Remedies. If any Event of Default occurs, then and in each such
case, Landlord may treat the occurrence of such Event of Default as a breach of
this Lease, and in addition to any and all other rights or remedies of Landlord
in this Lease or by law or in equity provided, Landlord shall have, in its
option, without further notice of demand of any kind to Tenant or any other
person:

 

i)the right to charge late fees;

ii)the right to terminate this Lease;



iii)the right to bring suit for the collection of Rent, as it accrues pursuant
to the terms of this Lease, and damages (including without limitation)

 

18.         No Modification

 

This Agreement may not be changed, amended or modified except in a writing duly
executed by all parties herein.

 

19.         No Waiver

 

Failure of the Landlord to exercise a right or remedy to which it is entitled to
exercise pursuant to this agreement shall not be deemed a waiver of its right to
later exercise the right or remedy.

 

20.         Estoppel Certificates

 

Within ten (10) days after Tenant takes possession of the Premises, and from
time to time thereafter within ten (10) days after request in writing there for
from Landlord, Tenant agrees to execute and deliver to Landlord, or to such
other addressee or addressees as Landlord may designate (and any such addressee
may rely thereon), a statement in writing in a form and substance prepared by
Landlord, certifying (i) that this Lease is unamended and in full force and
effect (or identifying any amendments), (ii) whether either party hereto is in
default hereof (and specifying any such default), (iii) the date(s) to which
Rent has been paid, and (iv) such other matters as Landlord shall reasonably
request. In the event that Tenant fails to provide such statement within ten
(10) days after Tenant takes possession of the Premises and from time to time
thereafter within ten (10) days after Landlord's written request therefore,
Tenant does hereby irrevocably appoint Landlord as attorney-in-fact of Tenant,
coupled with an interest, in Tenant's name, place and stead so to do in each and
every case.

 



 Page 10 of 12 

 

 

21.         Subordination

 

Tenant agrees that this Lease and the Tenant's interest herein shall be
subordinate to any mortgage, deed of trust, ground or underlying lease, or any
method of financing or refinancing now or hereafter placed against the Premises
and/or any or all of the Building of which the Premises is a part and/or the
land upon which the Building is located; and to all renewals, increases,
modifications, replacements, consolidations and extensions thereof. Upon request
of Landlord, Tenant agrees to execute and deliver any and all documents as
Landlord shall request to evidence such subordination as aforesaid.

 

22.         Destruction

 

In the event of the destruction of the Building to such a degree that Landlord
shall elect to demolish or substantially renovate or rehabilitate the Building,
Landlord shall have the right to terminate this Lease upon notice to Tenant.

 

23.         Building Alterations and Management

 

Landlord shall have the right at anytime without the same constituting an
eviction and without incurring liability to Tenant therefore to change the
arrangement and/or location of public entrances, passageways, doors, doorways,
corridors, elevators, stairs, toilets or other public parts of the Building and
to change the name, number or designation by which the Building may be known.

 

There shall be no allowance to Tenant for dimmution of rental value and no
liability on the part of Landlord by reason of inconvenience, annoyance or
injury to business arising from Landlord or other Tenants making any repairs in
the Building or any such alterations, additions and improvements.

 



 Page 11 of 12 

 



 



Agreement of Lease: Signature page September, 2015

 

Long Island High Technology Incubator, Inc.

(Landlord)

 

Applied DNA Sciences, Inc.

(Tenant)

      By: /s/ Jeffrey K. Saelens   By: /s/ James A. Hayward   Jeffrey K.
Saelens, Ph.D.     James A. Hayward, Ph.D.   Interim Executive Director    
Chairman, President & CEO           Date: 10/2/2015   Date: 10/16/2015

 



 Page 12 of 12 

 

